Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered March 23, 1994, convicting her of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review *580her current challenge to the legal sufficiency of the evidence underlying her assault convictions (see, People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence presented by the People, including the complainant’s testimony and the proof regarding the nature and location of the complainant’s injuries, sufficed to establish that the defendant utilized a dangerous instrument (see, People v Gittens, 139 AD2d 591) to intentionally cause serious physical injury and serious and permanent disfigurement to the complainant (see, People v Cole, 188 AD2d 482; People v Wade, 187 AD2d 687). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions regarding the alleged introduction of an inculpatory statement without prior notice pursuant to CPL 710.30 and the failure of the court to sentence her as a youthful offender are not properly before us on this appeal (see, CPL 470.05 [2]; People v McGowen, 42 NY2d 905) and, in any event, are without merit.
Finally, the defendant’s sentence is neither unduly harsh nor excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.